DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 05/09/2022 has been entered and made of record.
Claims 21, 24 and 27-28 have been amended.
Claims 21-29 are currently pending.

Response to Arguments 
Applicant's arguments, see Remark section of Amendment, filed May 09, 2022, with respect to the rejection of claims 21-29 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. [hereinafter as Xing], US 2017/0019818 A1 in view of Grandhi et al. [hereinafter as Grandhi], US 2012/0327870 A1 further in view of Wang et al. [hereinafter as Wang], US 2011/0103323 A1.
Regarding claim 21, Xing discloses wherein a base wireless communication terminal (Fig.1 [0003], an access point (AP) station/a base wireless communication terminal in a WLAN) comprising:
a transceiver (Fig.1-3 [0073]-[0074], the access point (AP) comprises a transceiver); and
a processor (Fig.1-3 [0073], the access point (AP) comprises processor),
wherein the processor is configured to: transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals (Fig.1-3 [0073 and 0097-0099], ,
and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.11 [0097]-[0099], the AP and multiple non-AP STAs form a BSS with running bandwidth of 40MHz, the AP sends an RTS frame to STA1 and HEW STA2 via primary channel (i.e., allocating a first channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator and Fig.12 [0102]-[0104], the RTS frame contains frequency band range indicator with running bandwidth of 80MHz via primary channel and Fig.13 [0112]-[0114], the AP sends an RTS frame to STA1 and a parallel request frame to HEW STA2 and STA3 (i.e., allocating a CTS channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator for STA2 and STA3 and Fig.14 [0116]-[0119], the AP and multiple non-AP STAs form a BSS with running bandwidth of 80MHz, the AP sends an RTS frame to STA1 and a parallel transmission request frame multi-user RTS (MU-RTS) to STA2~STA3 (i.e., allocating a CTS channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator for STA2 and STA3 and Fig.2 [0068], a unicast predetermined frame and a multicast predetermined frame channel resource range information), and
receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals (Fig.11 [0099], the transceiver of the AP is receiving the CTS frame/second non-data frame through the primary channel from the STA1 or STA2 of the plurality of the wireless communication terminals/STAs and and Fig.12 [0104], receiving the CTS frame/second non-data frame through the primary channel from the STA1 or STA2 of the plurality of the wireless communication terminals/STAs and Fig.13 [0114], receiving the parallel transmission response frames from the STA2 and STA3 and Fig.14 [0119], receiving the parallel transmission response frames from the STA2~STA4).
	Even though Xing discloses wherein the processor is configured to transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals, in the same field of endeavor, Grandhi teaches wherein the processor is configured to: transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals (Fig.1 [0068], the processor of the base station AP is transmitting the CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the NAV on the channels and Fig.10 [0117], the processor of the base station AP is transmitting the RTS/CTS frame 1030 (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and identifies a first plurality of wireless communication terminals WTRUs), 
and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.12A-B [0139]-[0140], allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency bandwidth (1-2 MHz) to each of the first plurality of wireless communication terminals WTRUs),
receive, by using the transceiver, at least one second non-data frame through the first channel from at least one of the first plurality of wireless communication terminals (Fig.6 [0095], the processor of the base station AP is receiving CTS frame 650 through the channels 615-617 and Fig.1&11-12 [0141], receiving CTS frame including a bandwidth through the channels 615-617 from the plurality of wireless communication terminals WTRUs and Fig.13 [0146], the truncation of its TXOP is indicated by the channelized CTS frame from the plurality of wireless communication terminals WTRUs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing to incorporate the teaching of Grandhi in order to alleviate loss of spectrum efficiency in wideband transmission.				                                                                 	It would have been beneficial to use a CTS frame 655 on the non-primary channel 617 after a SIPS duration 635. A WTRU/AP may respond by transmitting a CTS frame including a bandwidth indication on the available channels in the bandwidth requested/indicated in the RTS frame as taught by Grandhi to have incorporated in the system of Xing to achieve high data rates. (Grandhi, Fig.1&6 [0061], Fig.6 [0095] and Fig.1&11-12 [0141])
	Even though Xing and Grandhi discloses wherein the processor is configured to: transmit, by using the transceiver, a first non-data frame, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, Xing and Grandhi does not expressly discloses an index indicating predetermined channel usage pattern for a frequency band range, in the same field of endeavor, Wang teaches an index indicating predetermined channel usage pattern for a frequency band range (Fig.1&6 [0068], the carrier index is indicating predetermined/pre-agreed channel usage pattern for the DL and UL frequency bandwidth range). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing and Grandhi to incorporate the teaching of Wang in order to improve throughput and coverage of wireless access systems.				                                                                 	It would have been beneficial to use the feedback usage pattern which implicitly indicates the DL carrier information for feedback sent on the feedback channel at a specific time as taught by Wang to have incorporated in the system of Xing and Grandhi to provide the multicarrier operations for MAC control efficiency. (Wang, Fig.1&6 [0068] and Fig.5-7 [0078])

Regarding claim 24, Xing discloses wherein a wireless communication terminal (Fig.1 [0003], a non-access point (AP) station STAs/a wireless communication terminal in a WLAN) comprising:
a transceiver (Fig.1-3 [0073]-[0074], the non-access point (AP) station STAs comprises a transceiver); and
a processor (Fig.1-3 [0073], the non-access point (AP) station STAs comprises a processor),
wherein the processor is configured to receive, by using the transceiver, a first non-data frame from a base wireless communication terminal, simultaneously with at least one of
a first plurality of wireless communication terminals, wherein the first non-data frame
reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.1-3 [0073 and 0097-0099], the processor of the non-access point (AP) station STA is interacting/receiving an RTS frame and a CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the indication indicates/ identifies a first plurality of STAs wireless communication terminals) and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.11 [0097]-[0099], the AP and multiple non-AP STAs form a BSS with running bandwidth of 40MHz, the AP sends an RTS frame to STA1 and HEW STA2 via primary channel (i.e., allocating a first channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator and Fig.12 [0102]-[0104], the RTS frame contains frequency band range indicator with running bandwidth of 80MHz via primary channel and Fig.13 [0112]-[0114], the AP sends an RTS frame to STA1 and a parallel request frame to HEW STA2 and STA3 (i.e., allocating a CTS channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator for STA2 and STA3 and Fig.14 [0116]-[0119], the AP and multiple non-AP STAs form a BSS with running bandwidth of 80MHz, the AP sends an RTS frame to STA1 and a parallel transmission request frame multi-user RTS (MU-RTS) to STA2~STA3 (i.e., allocating a CTS channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator for STA2 and STA3 and Fig.2 [0068], a unicast predetermined frame and a multicast predetermined frame channel resource range information), and 
transmit, by using the transceiver, a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.11 [0099], the processor of the non-access point (AP) station STA is transmitting the CTS frame/second non-data frame through the primary channel to the access point (AP) station/a base wireless communication terminal in a WLAN and Fig.12 [0104], transmitting the CTS frame/second non-data frame through the primary channel to the an access point (AP) station/the base wireless communication terminal and Fig.13 [0114], the parallel transmission response frames .
	Even though Xing discloses wherein the processor is configured to receive, by using the transceiver, a first non-data frame from a base wireless communication terminal, simultaneously with at least one of a first plurality of wireless communication terminals, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals, transmit, by using the transceiver, a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal, in the same field of endeavor, Grandhi teaches wherein the processor is configured to receive, by using the transceiver, a first non-data frame from a base wireless communication terminal, simultaneously with at least one of a first plurality of wireless communication terminals, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.1 [0068], the processor of the wireless communication terminal WTRU is receiving the CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the NAV on the channels and Fig.10 [0117], the processor of the wireless communication terminal WTRU is receiving the RTS/CTS frame 1030 (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and identifies from a base wireless communication terminal AP and simultaneously with at least one of a first plurality of wireless communication terminals STAs), 
and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.12A-B [0139]-[0140],  allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency bandwidth (1-2 MHz) to each of the first plurality of wireless communication terminals WTRUs),
transmit, by using the transceiver, a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.6 [0095], the processor of the wireless communication terminal WTRU is transmitting CTS frame 650 through the channels 615-617 and Fig.1&11-12 [0141], transmitting the CTS frame including a bandwidth through the channels 615-617 to the base wireless communication terminal AP and Fig.13 [0146], the truncation of its TXOP is indicated by the channelized CTS frame to the base wireless communication terminal AP and Fig.1&11-12 [0123], the CTS (i.e., non-data frame) indicates an associated identifier (CTS ID) of the wireless communication terminal WTRU for NAV setting). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing to incorporate the teaching of Grandhi in order to alleviate loss of spectrum efficiency in wideband transmission.		                                                                                         	It would have been beneficial to use a CTS frame 655 on the non-primary channel 617 after a SIPS duration 635. A WTRU/AP may respond by transmitting a CTS frame including a bandwidth indication on the available channels in the bandwidth requested/indicated in the RTS frame as taught by Grandhi to have incorporated in the system of Xing to achieve high data rates. (Grandhi, Fig.1&6 [0061], Fig.6 [0095] and Fig.1&11-12 [0141] and Fig.1&11-12 [0123])
	Even though Xing and Grandhi discloses wherein the first non-data frame
reserves a Transmit Opportunity (TXOP), identifies  the first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, Xing and Grandhi does not expressly discloses an index indicating predetermined channel usage pattern for a frequency band range, in the same field of endeavor, Wang teaches an index indicating predetermined channel usage pattern for a frequency band range (Fig.1&6 [0068], the carrier index is indicating predetermined/pre-agreed channel usage pattern for the DL and UL frequency bandwidth range). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing and Grandhi to incorporate the teaching of Wang in order to improve throughput and coverage of wireless access systems.				                                                                 	It would have been beneficial to use the feedback usage pattern which implicitly indicates the DL carrier information for feedback sent on the feedback channel at a specific time as taught by Wang to have incorporated in the system of Xing and Grandhi to provide the multicarrier operations for MAC control efficiency. (Wang, Fig.1&6 [0068] and Fig.5-7 [0078])

Regarding claim 27, Xing discloses wherein an operation method of wireless communication terminal (Fig.1 [0003], operation of non-access point (AP) station STAs/a wireless communication terminal in a WLAN), the method comprising:
receiving a first non-data frame from a base wireless communication terminal, wherein the first non-data frame reserves a Transmit Opportunity (TXOP), identifies a first plurality of wireless communication terminals (Fig.1-3 [0073 and 0097-0099], ,
and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.11 [0097]-[0099], the AP and multiple non-AP STAs form a BSS with running bandwidth of 40MHz, the AP sends an RTS frame to STA1 and HEW STA2 via primary channel (i.e., allocating a first channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator and Fig.12 [0102]-[0104], the RTS frame contains frequency band range indicator with running bandwidth of 80MHz via primary channel and Fig.13 [0112]-[0114], the AP sends an RTS frame to STA1 and a parallel request frame to HEW STA2 and STA3 (i.e., allocating a CTS channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator for STA2 and STA3 and Fig.14 [0116]-[0119], the AP and multiple non-AP STAs form a BSS with running bandwidth of 80MHz, the AP sends an RTS frame to STA1 and a parallel transmission request frame multi-user RTS (MU-RTS) to STA2~STA3 (i.e., allocating a CTS channel to each of the plurality of wireless communication terminals), the RTS frame contains frequency band range indicator for STA2 and STA3 and Fig.2 [0068], a unicast predetermined frame and a multicast predetermined frame channel resource range information), and
transmitting a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.11 [0099], [0114], transmitting  
and Fig.14 [0119], transmitting the parallel transmission response frames .
	Even though Xing discloses wherein receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, transmitting a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal, in the same field of endeavor, Grandhi teaches wherein receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals (Fig.1 [0068], the wireless communication terminal WTRU is receiving the CTS frame (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and the NAV on the channels and Fig.10 [0117], the processor of the wireless communication terminal WTRU is receiving the RTS/CTS frame 1030 (i.e., first non-data frame) which reserves a Transmit Opportunity (TXOP) and identifies with at least one of a first plurality of wireless communication terminals STAs), and allocates a first channel to each of the first plurality of wireless communication
terminals using an index indicating predetermined channel usage pattern for a frequency band range (Fig.12A-B [0139]-[0140], allocates a first channel by using an index indicating predetermined channel usage pattern for a frequency bandwidth (1-2 MHz) to each of the first plurality of wireless communication terminals WTRUs),
transmitting a second non-data frame through the first channel to the base wireless communication terminal when the first non-data frame indicates an association identifier (ID) of the wireless communication terminal (Fig.6 [0095], the processor of the wireless communication terminal WTRU is transmitting CTS frame 650 through the channels 615-617 and Fig.1&11-12 [0141], transmitting the CTS frame including a bandwidth through the channels 615-617 to the base wireless communication terminal AP and Fig.13 [0146], the truncation of its TXOP is indicated by the channelized CTS frame to the base wireless communication terminal AP and Fig.1&11-12 [0123], the CTS (i.e., non-data frame) indicates an associated identifier (CTS ID) of the wireless communication terminal WTRU for NAV setting). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing to incorporate the teaching of Grandhi in order to alleviate loss of spectrum efficiency in wideband transmission.		                                                                                                        	It would have been beneficial to use a CTS frame 655 on the non-primary channel 617 after a SIPS duration 635. A WTRU/AP may respond by transmitting a CTS frame including a bandwidth indication on the available channels in the bandwidth requested/indicated in the RTS frame as taught by Grandhi to have incorporated in the system of Xing to achieve high data rates. (Grandhi, Fig.1&6 [0061], Fig.6 [0095] and Fig.1&11-12 [0141] and Fig.1&11-12 [0123])
	Even though Xing and Grandhi discloses wherein receiving a first non-data frame from a base wireless communication terminal, wherein the non-data frame, wherein the non-data frame reserves a Transmit Opportunity (TXOP), identifies the first plurality of wireless communication terminals, and allocates a first channel to each of the first plurality of wireless communication terminals using an index indicating predetermined channel usage pattern for a frequency band range, Xing and Grandhi does not expressly discloses an index indicating predetermined channel usage pattern for a frequency band range, in the same field of endeavor, Wang teaches an index indicating predetermined channel usage pattern for a frequency band range (Fig.1&6 [0068], the carrier index is indicating predetermined/pre-agreed channel usage pattern for the DL and UL frequency bandwidth range). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing and Grandhi to incorporate the teaching of Wang in order to improve throughput and coverage of wireless access systems.				                                                                 	It would have been beneficial to use the feedback usage pattern which implicitly indicates the DL carrier information for feedback sent on the feedback channel at a specific time as taught by Wang to have incorporated in the system of Xing and Grandhi to provide the multicarrier operations for MAC control efficiency. (Wang, Fig.1&6 [0068] and Fig.5-7 [0078])



Claims 22-23, 25-26 and 29-29 are rejected under 35 U.S.C. 103 as being unpatentable over Xing et al. [hereinafter as Xing], US 2017/0019818 A1 in view of Grandhi et al. [hereinafter as Grandhi], US 2012/0327870 A1 in view of Wang et al. [hereinafter as Wang], US 2011/0103323 A1 further in view of Lou et al. [hereinafter as Lou], US 2013/0286959 A1.
Regarding claim 22, Xing, Grandhi and Wang discloses all the elements of claim 21 as stated above.
	However, Xing, Grandhi and Wang do not expressly discloses the processor is configured to simultaneously transmit, by using the transceiver, a first plurality of data frames to a second plurality of wireless communication terminals, and and synchronize airtimes of the first plurality of data frames.
	In the same field of endeavor, Lou teaches wherein the processor is configured to simultaneously transmit, by using the transceiver, a first plurality of data frames to a second plurality of wireless communication terminals (Fig.4 [0118], the processor of base station eNodeB/access point AP410 is transmitting a first plurality of frame 450 (including a frequency-time resource 452 for STA-1 420, a frequency-time resource 454 for STA-2 430, and a frequency-time resource 456 for STA-3 440) to a second plurality of wireless communication terminals (STA-1 420, STA-2 430 and STA-3 440) in a DL COBRA phase 445 and Fig.17 [0175], access point AP is simultaneously transmitting a second plurality of frame RTS/CTS that includes a broadcast COBRA group management IE 1700 and Fig.28 [0213], access point AP 2805 is transmitting a DL COBRA frame 2835 of RTS/CTS to STAs 2810, 2815, 2820 in a DL COBRA) and synchronize airtimes of the first plurality of data frames (Fig.20-21 [0186], the processor of eNodeB is synchronizing airtimes of the first plurality of data frames and Fig.35 [0303], synchronizing data frames DL/UL COBRA and Fig.49 [0320], synchronization includes the time stamp of the data frame and Fig.55 [0358], airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc.).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing, Grandhi and Wang to incorporate the teaching of Lou in order to improve the system throughput.             				                                                                 	It would have been beneficial to synchronize airtimes of the first plurality of data frames for synchronizing data frames DL/UL COBRA. The synchronization includes the time stamp of the data frame and, airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc. as taught by Lou to have incorporated in the system of Xing, Grandhi and Wang to improve the connection quality between STAs and APs. (Lou, Fig.20-21 [0186], Fig.35 [0303], Fig.49 [0320] and Fig.55 [0358])

Regarding claim 23, Xing, Grandhi, Wang and Lou discloses all the elements of claim 22 as stated above wherein Lou further discloses the processor is configured to pad at least one of the first plurality data frames to synchronize the airtimes of the first plurality of data frames (Fig.7 [0123], the processor of eNodeB pads at least one of the first plurality data frames to synchronize the airtimes of the first plurality of data frames by using padding unit 710 and Fig.41 [0255], the processor of eNodeB pads at least one of the first plurality data frames to synchronize the airtimes of the first plurality of data frames by using the zero-pad field 4155 to ensure that the transmitted data packets from each STA are of the same length).

Regarding claim 25, Xing, Grandhi and Wang discloses all the elements of claim 24 as stated above. 
	However, Xing, Grandhi and Wang do not expressly disclose the processor is configured to receive, by using the transceiver, a first data frame from the base wireless communication terminal, simultaneously with receiving a second data frame by a second wireless communication terminal, wherein an airtime of the first data frame is synchronized with an airtime of the second data frame.
	In the same field of endeavor, Lou teaches wherein the processor is configured to receive, by using the transceiver, a first data frame from the base wireless communication terminal, simultaneously with receiving a second data frame by a second wireless communication terminal (Fig.4 [0118], the processor of the wireless communication terminal WTRU is receiving a first plurality of frame 450 (including a frequency-time resource 452 from the base station eNodeB/access point AP410 for STA-1 420, a frequency-time resource 454 for STA-2 430, and a frequency-time resource 456 for STA-3 440) to a second plurality of wireless communication terminals (STA-1 420, STA-2 430 and STA-3 440) in a DL COBRA phase 445 and Fig.17 [0175], simultaneously receiving a second plurality of frame RTS/CTS that includes a broadcast COBRA group management IE 1700 from the access point AP and Fig.28 [0213], access point AP 2805 is transmitting a DL COBRA frame 2835 of RTS/CTS to STAs 2810, 2815, 2820 in a DL COBRA),
wherein an airtime of the first data frame is synchronized with an airtime of the second data frame (Fig.20-21 [0186], an airtime of the first data frame is synchronizing airtimes of the second plurality of data frames and Fig.35 [0303], synchronizing data frames DL/UL COBRA and Fig.55 [0358], airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc.).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing, Grandhi and Wang to incorporate the teaching of Lou in order to improve the system throughput.             				                                                                 	It would have been beneficial to synchronize airtimes of the first plurality of data frames for synchronizing data frames DL/UL COBRA. The synchronization includes the time stamp of the data frame and, airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc. as taught by Lou to have incorporated in the system of Xing, Grandhi and Wang to improve the connection quality between STAs and APs. (Lou, Fig.20-21 [0186], Fig.35 [0303], Fig.49 [0320] and Fig.55 [0358])


Regarding claim 26, Xing, Grandhi, Wang and Lou discloses all the elements of claim 25 as stated above wherein Lou further discloses padding is used for the synchronization of the airtime of the first data frame with the airtime of the second data frame (Fig.7 [0123], padding at least one of the first plurality data frames to synchronize the airtimes of the second plurality of data frames by using padding unit 710 and Fig.41 [0255], pads at least one of the first plurality data frames to synchronize the airtimes of the second plurality of data frames by using the zero-pad field 4155 to ensure that the transmitted data packets from each STA are of the same length).

Regarding claim 28, Xing, Grandhi and Wang discloses all the elements of claim 27 as stated above. 
	However, Xing, Grandhi and Wang do not expressly disclose receiving a first data frame from the base wireless communication terminal, simultaneously with receiving a second data frame by a second wireless communication terminal, wherein an airtime of the first data frame is synchronized with an airtime of the second data frame.
	In the same field of endeavor, Lou teaches wherein receiving a first data frame from the base wireless communication terminal, simultaneously with receiving a second data frame by a second wireless communication terminal (Fig.4 [0118], the processor of the wireless communication terminal WTRU is receiving a first plurality of frame 450 (including a frequency-time resource 452 from the base station eNodeB/access point AP410 for STA-1 420, a frequency-time resource 454 for STA-2 430, and a frequency-time resource 456 for STA-3 440) to a second plurality of wireless communication terminals (STA-1 420, STA-2 430 and STA-3 440) in a DL COBRA phase 445 and Fig.17 [0175], simultaneously receiving a second plurality of frame RTS/CTS that includes a broadcast COBRA group management IE 1700 from the access point AP and Fig.28 [0213], access point AP 2805 is transmitting a DL COBRA frame 2835 of RTS/CTS to STAs 2810, 2815, 2820 in a DL COBRA),
wherein an airtime of the first data frame is synchronized with an airtime of the second data frame (Fig.20-21 [0186], an airtime of the first data frame is synchronizing airtimes of the second plurality of data frames and Fig.35 [0303], synchronizing data frames DL/UL COBRA and Fig.55 [0358], airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc.).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to have modified Xing, Grandhi and Wang to incorporate the teaching of Lou in order to improve the system throughput.             				                                                                 	It would have been beneficial to synchronize airtimes of the first plurality of data frames for synchronizing data frames DL/UL COBRA. The synchronization includes the time stamp of the data frame and, airtimes of the first plurality of data frames for the air interface such as OFDM, OFDMA, SC-FDMA, MCFB, etc. as taught by Lou to have incorporated in the system of Xing, Grandhi and Wang to improve the connection quality between STAs and APs. (Lou, Fig.20-21 [0186], Fig.35 [0303], Fig.49 [0320] and Fig.55 [0358])

Regarding claim 29, Xing, Grandhi, Wang and Lou discloses all the elements of claim 28 as stated above wherein Lou further discloses padding is used for the synchronization of the airtime of the first data frame with the airtime of the second data frame (Fig.7 [0123], padding at least one of the first plurality data frames to synchronize the airtimes of the second plurality of data frames by using padding unit 710 and Fig.41 [0255], pads at least one of the second plurality data frames to synchronize the airtimes of the first plurality of data frames by using the zero-pad field 4155 to ensure that the transmitted data packets from each STA are of the same length).


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (Pub. No.: US 2005/0063330 A1) teaches Method for Uplink Bandwidth Request and Allocation based on a Quality of Service Class in a Broadband Wireless Access Communication System.

Costa et al. (Pub. No.: US 2007/0036097 A1) teaches Method for Controlling the Communication with mobile Stations in a Network.

Ho et al. (Pub. No.: US 2010/0085933 A1) teaches MultiPoll for QoS-Driven Wireless LANS.

Zhang et al. (Pub. No.: US 2015/0358067 A1) teaches Range Extension in Wireless Local Area Networks.

LI et al. (Pub. No.: US 2016/0295612 A1) teaches Information Sending Method and Apparatus.

Choi et at. (Pub. No.: US 2010/0232380 A1) teaches System and Method for Utilizing Spectrum Operation Modes in Dynamic Spectrum Access Systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/IVAN O LATORRE/Primary Examiner, Art Unit 2414